Citation Nr: 0947181	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  91-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for somatoform pain 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 
to September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1989 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that denied entitlement to service connection for 
generalized myalgia, later diagnosed and rated as somatoform 
pain disorder.  The Veteran appealed with that decision.

At the time the Veteran originally filed his claim, the 
revised third edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-III-R) was used to evaluate mental disorders 
under consideration for VA benefits.  The Fourth Edition of 
that manual (DSM-IV) was published in 1994 and has been 
adopted by the VA for rating and evaluating mental disorders.  
38 C.F.R. § 4.125 (2009).  The Veteran was originally 
evaluated for service connection for a somatoform pain 
disorder as defined by DSM-III-R, and that disorder has been 
carried forward as the issue on appeal to date.  However, the 
diagnosis of somatoform pain disorder was revised under DSM-
IV to pain disorder with associated psychological factors.  
This change has been noted by the several expert opinions of 
record.  All parties agree that the terms, with regard to the 
Veteran's condition, are essentially interchangeable.  The 
prior diagnosis of somatoform pain disorder has been retained 
as the issue, although the Board recognizes that the DSM-IV 
term, pain disorder with associated psychological factors, is 
now, medically speaking, more correct.

In a decision dated in July 1991 the Board affirmed the 
denial of service connection for somatoform pain disorder.  
The Veteran appealed that decision to the United States Court 
of Veterans Appeals, now the United States Court of Appeals 
for Veterans Claims (Court).  In a decision dated in April 
1994, the Court vacated the July 1991 Board decision and 
remanded the case to the Board.  The Court directed the Board 
to request an opinion from an Independent Medical Expert (38 
U.S.C.A. § 7109) and also to consider a claim for non-service 
connected pension benefits.  The Board obtained an opinion 
from an IME in January 1995.  The opinion was forwarded to 
the Veteran and his representative for review and an 
opportunity to respond.  The Veteran and his representative 
submitted responses to the opinion.

In March 1995, the Board remanded the case to the RO to 
consider the pension claim.  In April 1995, the Veteran 
stated that he was not claiming for pension benefits.  During 
the course of the August 1996 hearing, the Veteran confirmed 
that because of the income of his spouse, they were not 
eligible for non-service connected disability pension 
benefits.  Absent an appeal from a claim which has been 
denied, that matter is not in an appellate status.

In August 1996, the Veteran testified extensively at a 
hearing before a member of the Board.  The issue was again 
before the Board in November 1996 when entitlement to service 
connection for somatoform pain disorder was denied.  The 
Veteran appealed the November 1996 Board decision to the 
Court.  In an order dated in February 1998, the Court found 
that the Board letter soliciting the opinion from the IME 
unnecessarily and unfavorably summarized the evidence and 
ignored certain testimony by the Veteran.  The Court held 
that the opinion was therefore tainted and a new opinion had 
to be obtained.  The November 1996 Board decision was vacated 
and the matter was remanded to obtain a new IME opinion from 
a different expert.  The Board obtained another IME opinion 
in January 1999.  The opinion was forwarded to the Veteran 
and his representative for review and an opportunity to 
respond.  The Veteran and his representative submitted 
responses to the opinion.

The Board rendered a decision in March 1999 that again denied 
the Veteran's claim.  The Veteran appealed that decision to 
the Court.  In an order dated in July 2000, the judge found 
that the Board had failed to provide adequate reasons and 
bases for its determination.  The Board's decision was 
vacated and the case remanded.

In January 2001, the Board solicited another medical opinion.  
This opinion was obtained through the Veterans Health 
Administration (VHA) rather than being another IME.  The 
requested opinion was received in May 2001.  The Veteran and 
his representative were provided a copy of the opinion and 
given an opportunity to review the opinion and submit 
evidence in response.  The Veteran submitted a medical 
opinion in September 2001.

The issue came again before the Board and a decision was 
issued in February 2002 that denied the claim for service 
connection.  The Veteran appealed that decision to the Court.  
In an order dated in March 2003, the Court found that VA had 
failed to provide adequate notice as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board's decision 
was vacated and the case remanded.  The Secretary filed a 
Notice of Appeal to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in June 2003.

In May 2004, the Federal Circuit granted the Secretary's 
motion to vacate the Court's March 2003 Order and remanded 
the matter back to the Court for consideration of its 
decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Thereafter, in an order dated in June 2004, the Court 
again found that VA had failed to provide adequate notice as 
required by the VCAA.  The Board's decision was vacated and 
the case remanded.

As noted above, a personal hearing was conducted between the 
Veteran and a Veterans Law Judge in August 1996.  The Veteran 
was advised in an October 2008 letter that he was entitled to 
an additional hearing, as the Board no longer employed the 
Veterans Law Judge who conducted the August 1996 hearing.  
See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2009).  He was told that he had 30 days from the date of the 
letter to respond, and that, if no response was received, the 
Board would assume that he did not want another hearing.  To 
date, no response has been received from the Veteran or his 
representative.

In December 2008 the Board again remanded this claim, in this 
instance to provide the Veteran with the notice and duty to 
assist provisions contained in the VCAA.  Following this 
notice to the Veteran, the RO was to again review the record 
and, in the event the benefit sought on appeal continued to 
be denied, supply the Veteran with a supplemental statement 
of the case (SSOC).  This ordered development has been 
sufficiently undertaken, and the Veteran's claim is ripe for 
appellate review.  

The Board observes that the Veteran's accredited 
representative, as part of a September 2009 Written Brief 
Presentation, essentially claims for service connection for 
disabilities resulting from physical (versus psychiatric) 
causes such as aggravation of his preservice mononucleosis 
and residuals of Lyme disease.  These matters are referred to 
the RO for further action, if necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  During service the Veteran had complaints of pain that 
were psychologically induced.  The condition was acute and 
transitory in nature and resolved.

3.  The Veteran currently has a pain disorder associated with 
psychological factors, a condition, which was formerly 
diagnosed as somatoform pain disorder.

4.  The preponderance of the probative evidence of record, 
including of note the weight of the medical opinions on file, 
supports the conclusion that the currently diagnosed 
disability was initially medically demonstrated many years 
after service and is not related to the pain disorder that 
was present in service.


CONCLUSION OF LAW

Service connection for the Veteran's current pain disorder 
with psychological factors (somatoform pain disorder) is not 
in order because it was not incurred in or aggravated during 
his period of active military service and is not 
etiologically related to the medical conditions diagnosed and 
treated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 
7109 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has considered the VCAA, which imposes a duty on VA 
to notify and assist Veterans in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his/her representative, if 
applicable, of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the Veteran is 
expected to provide; and (4) must ask the Veteran to provide 
any evidence in his/her possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1)).


Further, in Dingess v. Nicholson, the Court held that, upon 
receipt of an application for a service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in March 2009.  The letter addressed all 
required notice elements, including the relevant rating 
criteria and effective date provisions.  However, this letter 
was received after the initial adjudication of the Veteran's 
claim in December 1989.

In certain situations, such as this one, failure to provide 
pre-adjudicative notice of any of the necessary duty to 
notify elements is presumed to create prejudicial error.  
Sanders v. Shinseki, 556 U.S. ____ (2009).  Lack of 
prejudicial harm may be shown in three ways:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 887 (Fed. Cir. 2007), 
rev'd on other grounds, Sanders v. Shinseki, supra; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Federal Circuit indicated that this was not 
an exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, 487 F.3d 881.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

However, in this case, the Board finds that the timing error 
did not affect the essential fairness of the adjudication.  
In this regard, the Board observes the Veteran's claim for 
service connection was filed before the enactment of the 
VCAA.  After the VCAA complaint March 2009 letter was issued, 
a SSOC was issued in August 2009.  A SOC (statement of the 
case) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to the timing of the 
notice in this case is not prejudicial.  See Sanders, 487 
F.3d 881.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded multiple VA examinations and obtained several 
medical opinions.  The Board finds that the VA opinions 
obtained in this case are more than adequate.  The May 2001 
examination in particular is predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, 
to include discussion of the Veteran's service and 
postservice medical history.  Furthermore, the examiner 
reviewed the Veteran's pain disorder in the context of 
relevant DSM-IV criteria.  The opinion provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  The Board, therefore, finds that 
the VCAA duty to assist has also been satisfied.



Factual Background

The Veteran's service treatment records (STRs) contain an 
entrance physical examination conducted in June 1969 which 
noted a scar on the right leg.  The Veteran was seen on 
September 17, 1969, with a complaint of sore feet.  He was 
again seen in December 1969 and gave a history of a muscle 
injury six years prior with recurring pain and paresthesia 
over the old injury.  No recent trauma was recalled.  While 
in training in January 1970 the Veteran was seen on several 
occasions.  A clinical visit in early January 1970 noted a 
complaint of muscle spasms of the legs of three weeks' 
duration.  A muscle relaxant was added to his therapy.  An 
entry dated later in January noted that the Veteran had 
sustained a laceration on the anterior portion of the right 
lower leg approximately seven years earlier.  Physical 
examination noted a scar and a picture was drawn depicting a 
scar on the right leg below the knee.  It was noted that 
symptoms were greater than the signs.  The Veteran was seen 
later with reports of pain over both tibias.  The impression 
was muscle spasms.

The Veteran was further evaluated in January 1970 for his 
complaint of chronic pain in the legs.  Various findings were 
recorded on an orthopedic examination.  An impression of 
anterior lower leg pain was made.  On January 26 it was 
stated that the Veteran did not have a conversion reaction, 
although his condition might represent a psychosomatic 
problem.  Malingering was also considered a possibility.  
Another entry referred to a laceration of the anterior right 
leg seven years previously and current pain in the area of 
the laceration.  In June 1970, after reporting aboard a ship, 
the Veteran was evaluated for a complaint of pain in the legs 
and feet for four years which was getting worse.  Examination 
showed no evidence of vascular disease.  The Veteran was 
referred for a neurological examination and the impression 
was subjective paresthesia of the feet with no evidence of 
neuropathy.

The remainder of the Veteran's STRs, including the report of 
his physical examination for separation from service in 
September 1973, reflect no references to pain or any 
treatment of the lower extremities.

The Veteran submitted treatment records from his private 
physician, F.A. Sterbenz, DO (Doctor of Osteopathy), in 
October 1989.  The records covered a period from March 1989 
to September 1989, and included medical evaluations from 
other health care providers that were involved in assessing 
the Veteran's medical condition at that time.  These included 
reports from L.S. Krain, M.D., T.W. Rooney, DO, and S.R. 
Adelman, M.D.

The above records show that Dr. Sterbenz saw the Veteran in 
March 1989 with complaints of nausea, vomiting, sore throat, 
and abdominal cramping.  Dr. Rooney evaluated the Veteran in 
April 1989.  He reported that the Veteran was being evaluated 
for "muscular discomfort."  He had been well until March 
1989 when he developed a sore throat and earache and was not 
responsive to antibiotics.  He had noticed increased 
discomfort in the knees, elbows, and shoulders without much 
in the way of joint swelling, warmth or erythema.  He then 
developed generalized myalgias.  Dr. Rooney noted that the 
Veteran said he had had shoulder pain in the past, off and 
on, for two years.  He had also had chronic left first 
metatarsal phalangeal pain.  The symptoms were always worse 
at the end of the day.  Dr. Rooney reviewed the medical work-
up done previously.  His assessment was that the Veteran had 
features of primary osteoarthritis of a mild to moderate 
degree in several joints.  He also probably had some 
component in the cervical and lumbar spine along with the 
left acromioclavicular (AC) joint contributing to some of his 
chronic symptomatology.  Further, the Veteran had multiple 
trigger points in the distribution of the cervical thoracic 
area; all of those symptoms had come on or had been 
aggravated significantly following a mono-like illness.  Dr. 
Rooney said that some of this might be of a reactive or post-
infection etiology.  If so, it should be self-limited.  He 
could not find anything to suggest a primary muscle disorder 
to date.

Dr. Adelman performed a neurological evaluation of the 
Veteran in May 1989.  He noted that the Veteran related that 
the onset of his difficulties was approximately eight weeks 
earlier.  The Veteran described having a sore throat and 
general myalgia.  The muscle pain was described as having 
gotten progressively worse over the last two months to the 
point where it became constant.  It appeared to be somewhat 
migratory in nature.  He denied any prior history of muscle 
pain and was described as an active gentleman with no problem 
of weakness.  An electromyography (EMG) study was evaluated 
as normal.  Dr. Adelman's impression was that the neurologic 
examination was normal.  Without the presence of weakness, 
and with a normal creatinine phosphokinase (CPK) and 
sedimentation rate, he did not believe the Veteran had a 
primary disorder of his muscles, but rather had nonspecific 
myalgia which could be seen in a post-viral state as well as 
with musculoskeletal pain.

Records from Dr. Krain, a neurologist at the University of 
Iowa discuss his evaluation of the Veteran in June and July 
1989.  Dr. Krain noted a history of pain for the last three 
months.  Physical examination and studies in June 1989 were 
essentially normal or negative.  Dr. Krain opined that the 
Veteran might possibly be suffering from a lumbar and 
cervical spondylosis with radiculopathy.  A computerized 
tomography (CT) study in July 1989 showed no significant 
spondylitic changes.  Dr. Krain concluded that a change in 
diagnosis had to be considered.  While he still felt there 
might be some pain attributable to spondylosis, he felt that 
the majority of the Veteran's current pain must be described 
as a chronic pain syndrome of unknown origin.

Additional treatment entries from Dr. Sterbenz dated from 
July to September 1989 note complaints of back pain and pain 
in various joints.  A specific entry, dated July 14, 1989, 
noted that the Veteran presented with a copy of some of his 
military records.  Dr. Sterbenz said that the Veteran was 
apparently evaluated many years ago in the military and his 
condition was concluded to be a psychosomatic illness when he 
was having similar aching, or that he was a malingerer.  He 
added that it was doubtful that the Veteran was a malingerer.  
The entry also noted that the Veteran was prescribed Flagyl.  
He was advised against using alcohol while taking the 
medication.  The entry noted that the Veteran advised that he 
no longer used alcoholic beverages.

The Veteran was afforded a VA examination in October 1989.  
The examiner referred to the private medical evaluations 
detailed above.  He noted the Veteran's history of his feet 
burning in boot camp and of subsequent leg pains in 1970.  
The Veteran stated that his feet continued to burn during the 
rest of his service, but did not relate any continuity of 
symptoms after service.  He was scheduled for further 
examination at the Mayo Clinic.  The VA examiner provided a 
diagnosis of muscle pains of the lower legs of unknown 
etiology.

Associated with the claims folder is a report from B. R. 
Krueger, M.D., of the Mayo Clinic, dated in November 1989.  
Dr. Krueger concluded that the Veteran's basic problem was 
diffuse body pain of a nonspecific nature.  He noted the 
history of leg pains in service in 1970, and that his current 
complaints had begun in 1989.  The neurological examination 
he gave the Veteran was normal.  An EMG study of the left 
lower and upper extremities was unremarkable.  The previous 
CT scans were reviewed and determined to be normal.  
Additional laboratory studies and tests were detailed.  Dr. 
Krueger stated that there was no neurological explanation for 
the Veteran's complaints; a rheumatology evaluation was also 
unable to diagnose a formal rheumatic disease which would 
explain the Veteran's problem.  He added that the Veteran's 
condition could represent fibromyositis, which he described 
as a poorly defined entity, which was without any specific 
pathologic correlates, but that he would tend to view it as a 
depressive equivalent or alternatively, as deconditioning of 
middle age combined with alteration in deep sleep.

The Veteran submitted a number of items of evidence in 
January 1990.  The first item was a statement from his mother 
dated in January 1990.  In her statement, the Veteran's 
mother noted the Veteran's current medical problems.  She 
also recalled that a neighbor helped the Veteran obtain 
employment after service, and advised him that he should not 
list any medical problems on his job application.  She also 
submitted copies of letters with envelopes bearing postmarks 
in September 1969 and January and March 1970 which contain 
references to leg pains and were written to her by the 
Veteran.

The Veteran submitted treatment records from his employer for 
the period from June 1968 to June 1981.  The records show 
that the Veteran was briefly employed there prior to military 
service.  His May 1974 employment physical examination report 
noted only a history of a fractured clavicle.  The remainder 
of the records reflects that the Veteran was treated for a 
variety of complaints to include foreign objects in the eye, 
splinters, and lacerations as well as several instances of 
back, shoulder, and knee pain and/or injuries.  He was 
evaluated in August 1975 for complaints of right shoulder 
pain incurred while unloading barrels.  A September 1976 
entry noted that the "right knee is bad nonfactory" without 
further description.  In early June 1978 he injured his back 
twice.  Once when he hit his back on an angle iron on a 
stairwell and another time when he struck his back on a 
platform.  He complained of back pain in February 1979 and 
referred to his prior injuries in June 1978.  X-rays of the 
lumbosacral and thoracic spine in March 1979 were interpreted 
as normal.

The Veteran also submitted additional treatment records from 
Dr. Sterbenz for the period from March 1979 to March 1989.  
An entry dated in March 1979 referred to somatic dysfunction, 
T12 region.  Dr. Sterbenz noted that the Veteran complained 
of pain in the lumbar region.  No reference was made to any 
injury at work or the Veteran's concurrent complaint of back 
pain at work.  An entry dated in May 1981 noted a severe 
contusion of the anterior portion of the left thigh with a 
contusion of the lateral humoral condyle and proximal 
patella.  There was no explanation provided for the 
contusions.  An entry dated in August 1981 reported lumbar, 
thoracic and cervical somatic dysfunction.  The entry noted 
complaints of pain and some spasm in the spinal column.  The 
Veteran related that he had been lifting heavy bags 
approximately a week earlier.  In April 1984, the Veteran was 
evaluated for complaints of pain in his forearm.  The Veteran 
thought it might be due to residuals from an intravenous (IV) 
medication.  Dr. Sterbenz noted that the Veteran had been 
using a buffer a lot at work and ascribed the forearm 
tenderness to muscle strain.  Entries dated in September and 
October 1985, respectively, document treatment for a left 
shoulder strain that occurred at the Veteran's place of work.  
Finally, in December 1988, the Veteran was treated again for 
complaints of cervical, thoracic and lumbar spine pain that 
Dr. Sterbenz identified as somatic dysfunction.  The Veteran 
reported a general achiness and stiffness.  The Veteran 
attributed his pains to his work as a custodian, which 
involved mopping and emptying.

The Veteran testified at a hearing conducted at the RO in 
April 1990.  The Veteran testified regarding his leg pains 
and burning feet in service.  He also said that his neighbor, 
who helped him get a job after service, advised him not to 
mention any physical problems on his job application.  He 
then worked at his first employer for a number of years.  He 
was able to take breaks and was never on his feet for eight 
hours at a time.  He testified about his subsequent employers 
and how he was able to take breaks as needed.  However, his 
last job required a lot of walking.  The Veteran then 
testified that he was a recovering alcoholic (Transcript p. 
7).  He said that one reason that "he got through a lot of 
it" was because of his alcoholism.  He said that he had 
covered this up and had given up drinking on his own.  He 
said that he had not had continuous treatment for his 
symptoms since service because of his drinking.  He felt that 
his drinking relaxed him or that it kept the pressure off so 
that the pain was not there.  (Transcript p. 8).  He said 
that he had managed up until 1987 with hardly any more 
difficulty than what he experienced in service.  The Veteran 
stated that he did not know if he became an alcoholic because 
he drank to ease the pain.  He said that the drinking took 
care of the pain that he had.  He said that he experienced 
pain more often after he stopped drinking.  The Veteran also 
disputed the notation in his STRs that he had sustained any 
type of leg injury prior to service.  (Transcript p. 9).

At his hearing the Veteran submitted a letter from the family 
friend who had helped him get his job.  The letter noted that 
the Veteran was advised not to list any problems on his job 
application after service.  The friend did not identify any 
known disorder, impairment or chronic condition that was 
present when the Veteran began his post-service employment.

The Veteran also submitted a letter from Dr. Sterbenz, dated 
January 10, 1990.  The statement read:

[The Veteran], for the past several 
months, has been suffering from muscle 
pain in the paraspinal muscles as well as 
the muscles of the extremities.  He also 
had some degree of weakness associated 
with this and occasional paresthesias.  
Extensive work-ups and many consultations 
have not been particularly diagnostic 
with the exception of the diagnosis of 
fibromyalgia by the Mayo Clinic.  [The 
Veteran] states he had similar problems 
and symptoms when he was in the service 
several years ago but never was worked up 
effectively.  He states no particular 
laboratory studies or x-rays were done.  
It would seem that there is a possibility 
of a direct relationship between his 
previous symptoms which he had in the 
military and his present circumstance.  I 
feel he should be allowed the benefit of 
a VA work-up and reevaluation relative to 
the similarity of his complaints when he 
was in the military as compared to his 
present problems.  Please contact me if I 
can be of further service.

The Veteran was afforded a VA psychiatric examination in May 
1990.  The Veteran related that he was unemployed since April 
1989.  He said that he was unable to continue working past 
that time because of his pain.  The Veteran said that he 
started drinking in high school and that he killed his pain 
with alcohol until 1987.  He quit drinking on his own.  The 
Veteran was diagnosed with a somatoform pain disorder and 
alcohol dependence, in remission.  The examiner expressed no 
opinion as to any relationship between the somatoform 
disorder diagnosis and the Veteran's service, or any incident 
of service.

In May 1990 the Veteran submitted a letter from J. Dale, PhD, 
dated that same month.  Dr. Dale noted that the letter 
represented a summation of an intake interview of the 
Veteran, approximately two weeks earlier, at the Central Iowa 
Mental Health Center.  Dr. Dale said that there were two 
diagnostic impressions:  an adjustment disorder with 
depressed mood and a somatoform pain disorder.  Dr. Dale 
noted that the Veteran said that he first experienced 
symptoms of this difficulty while in service. After service, 
the Veteran worked for an employer until 1981 when he was 
laid off.  His subsequent work history was recounted, with a 
notation that he was given assistance by students at his 
school custodial job.  He said that he went to a good job in 
1987 and worked for over a year before his pain forced him to 
quit work.  The Veteran related that he quit drinking in 1987 
and considered himself a recovering alcoholic.  Dr. Dale 
noted that the Veteran "hopes he gets disability at this 
time . . .."  Dr. Dale opined that the Veteran was disabled 
from remunerative work.  Dr. Dale did not offer any opinion 
or assessment that the Veteran's current problems were 
related to any incident of service or that alcohol masked any 
symptomatology at any time.

The Veteran testified at another hearing at the RO in 
November 1990.  The Veteran related that he had been reading 
about his type of problem and contended that the doctors in 
service did not know what chronic pain was as a diagnosis and 
therefore could not diagnosis him at that time.  However, he 
said that doctors now knew about the condition.  He asserted 
that his symptoms in service were the same as his current 
problems.  He said that he was receiving treatment at a VA 
facility on a regular basis.

At the hearing the Veteran submitted treatment records from 
Dr. Sterbenz for the period from September 1976 to May 1990.  
Some of the records were duplicative of those already in the 
claims folder.  The Veteran was treated for a right knee 
injury in September 1976 (at a time that mirrors a notation 
in his employer's records of a right knee problem).  The 
Veteran was diagnosed with a strained patellar ligament.  The 
Veteran was evaluated for a possible hernia in April 1981.  
He was also noted to complain of lower thoracic and upper 
lumbar pain.  A November 1989 entry noted that the Veteran 
had received a tentative diagnosis of fibromyositis from the 
Mayo Clinic.  A March 1990 entry recorded that the Veteran 
was complaining of pain in his left arm and leg.  He had 
stumbled and tried to catch himself but said his left arm was 
too weak to support him and he fell.  A final entry, dated in 
May 1990, reported the Veteran's anxiety in not qualifying 
for Social Security Administration (SSA) disability.  The 
Veteran was referred to Central Iowa Mental Health for 
counseling.  (Apparently the intake evaluation described 
above by Dr. Dale.)

Associated with the claims folder are VA outpatient treatment 
records for the period from June 1990 to November 1990.  The 
records document individual psychotherapy sessions, as well 
as a vocational psychological evaluation, for the Veteran.  
An intake record, dated in June 1990, noted a history of 
alcohol use in the past.  There was no discussion of any 
relationship between the Veteran's current symptoms and any 
incident of service.  There was no mention of the Veteran 
alleging that alcohol masked symptoms of his disorder after 
service.

The RO received additional private medical records in January 
1991.  The records were progress notes, which reflected 
treatment in August 1975 at work for a back strain when the 
Veteran lifted some tires.  The second entry was dated in 
1976 and noted treatment for allergic rhinitis.

In January 1995, pursuant to 38 U.S.C.A. § 7109, the Board 
referred the Veteran's records to an IME for an opinion as to 
whether the Veteran's current somatoform pain disorder was 
related to his complaints of pain of the feet and legs in 
military service.

In a January 1995 response Roy R. Reeves, DO, an Assistant 
Professor in the Department of Psychiatry at the Louisiana 
State University Medical Center indicated that, as requested, 
he had assessed the case which had been referred to him for 
review.  He concluded that the Veteran's records indicated 
that somatoform pain disorder had initially been manifested 
in 1989.  He noted that the Veteran had complained of foot 
and leg pain as well as muscle spasms while in service in 
1969 and 1970, but noted that there were apparently no 
records of complaints of leg and foot pain between 1970 and 
1989.  Dr. Reeves explained that somatoform pain disorder was 
a preoccupation with pain in the absence of physical disease 
to account for its intensity.  He stated that the Veteran had 
apparently been free of pain from 1970 to 1989 and then in 
1989 he had been felt to have somatoform pain disorder; 
suggesting that the onset of the disorder was in about 1989.  
It was his opinion that complaints of foot and leg pain in 
1969 and 1970 were not likely related to the Veteran's 
current somatoform pain disorder.

The Veteran's case was remanded to the RO in March 1995 for 
adjudication of an outstanding non-service connected pension 
claim.  The actions requested consisted of obtaining any 
outstanding pertinent medical treatment records, obtaining 
records from the SSA, and obtaining current medical 
examinations of the Veteran's claimed conditions.

Associated with the claims folder in July 1995 were copies of 
the administrative decision and medical records pertaining to 
the Veteran's SSA disability.  The decision was dated in 
November 1990 and noted that the Veteran was considered to be 
disabled from April 1989.  The SSA disability was based on 
diagnoses of dysthymic disorder and chronic pain syndrome.  
Included in the medical evidence were duplicates of private 
medical records addressed above as well as several additional 
medical evaluations and reports.

These included records from the Mayo Clinic.  A November 1989 
physical medicine and rehabilitation evaluation recorded a 
history from the Veteran of a burning sensation in his lower 
extremities and feet for the past 20 years.  He had a current 
complaint of upper extremity pain.  A past history of alcohol 
use was also noted without further comment.  A University of 
Iowa neurobehavior consultation reported on the results of a 
Minnesota Multiphasic Personality Inventory (MMPI) test dated 
in September 1989.  The report noted that the Veteran had a 
history of muscle pain and cramping that was first noticed 20 
years earlier that he felt had worsened since March 1989.  
The Veteran reported possible toxic exposure in service and 
in his previous custodial work.  The report noted the MMPI 
revealed a valid profile, which was associated with the 
presence of depression and excessive concern about physical 
symptoms.  The impression was that the data was suggestive of 
significant somatic concern and depressive symptomatology.  
The nature and etiology of the Veteran's somatic complaints 
was not clear but the data suggested a 
contribution/exacerbation related to psychological factors.  
Alcohol use by the Veteran was not reported.

The Veteran was examined for SSA in March 1990 by J. 
Hepplewhite, M.D.  Dr. Hepplewhite recorded that the Veteran 
had been in a normal state of health until March 1989.  He 
also noted the Veteran's subsequent development of pain in 
various joints and the resulting medical evaluations.  Dr. 
Hepplewhite found that the Veteran's pain did produce 
exertional limitations.  There was no opinion linking the 
current limitations to any incident of service.  The SSA 
records also contained a psychiatric evaluation by K. W. 
Northwall, M.D., dated in April 1990.  Dr. Northwall noted 
that the Veteran said that his pain originated in service.  
Dr. Northwall also noted the results of the several medical 
evaluations of record at that time.  He noted that the 
Veteran claimed to be a recovering alcoholic.  He provided 
diagnoses of chronic pain syndrome and dysthymic disorder.  
Dr. Northwall said that he did not feel that the Veteran had 
a somatization disorder.  A clinical psychologist, J. F. 
Tedesco, PhD, also evaluated the Veteran in April 1990.  Dr. 
Tedesco noted that the Veteran gave a history of a former 
alcohol problem without further comment.  Dr. Tedesco 
provided a diagnosis of dysthymic disorder for the Veteran.  
He also noted that the Veteran's substance abuse had been in 
remission for two years.

The Veteran's SSA claim was originally denied in May 1990.  
He was then given further evaluations.  A June 1990 
functional capacity assessment by D. E. Wright, PhD, a 
clinical psychologist, concluded that the Veteran's symptoms 
were consistent with a chronic pain disorder and underlying 
dysthymic disorder.  However, she offered no opinion as to 
the etiology of the Veteran's problems.  An examination 
report, by R. E. Knox, M.D., dated in June 1990, reported 
that the Veteran was alleging disability due to severe pain.  
The pain was described as musculo-skeletal, and involved the 
left arm and leg, although not limited to those extremities.  
Dr. Knox noted that the Veteran reported a history of similar 
pain in service and a diagnosis of somatic disorder.  The 
current problem began around March 1989.  Dr. Knox noted the 
results of the several medical evaluations and work-ups 
already of record.  Dr. Knox could not determine a physical 
basis for the Veteran's complaints of pain.  However, he did 
not relate any current problems to service or any incident of 
service.

Finally, the Board notes that the SSA records contain a 
letter from Dr. Sterbenz to a disability examiner, dated in 
February 1990.  Dr. Sterbenz noted the history of the 
Veteran's current problem.  He noted that the Veteran had 
undergone extensive evaluations and testing at several 
institutions including the Mayo Clinic and University 
Hospitals at Iowa City, Iowa.  Dr. Sterbenz reported the 
results of the most recent office visit on January 10, 1990 
(the same date he wrote a letter in support of the Veteran's 
claim).  Dr. Sterbenz noted that the Veteran felt that there 
was a possibility of a toxic reaction to fumes from materials 
used in his work as a custodian.  However, he noted that the 
Mayo Clinic did not find that to be a possibility.  Dr. 
Sterbenz added that this was a very difficult case with 
mostly subjective complaints.  Dr. Sterbenz did not make any 
mention of the Veteran's complaints of pain in service.  Nor 
did he relate any current complaints to any incident of 
service.

The Veteran was afforded a VA general medicine examination in 
May 1995.  He gave a history of burning pain and discomfort 
in his feet and legs in service.  The Veteran said that he 
had experienced similar symptoms intermittently over the 
years.  His symptoms became worse in 1989.  He added that he 
noticed an increase in his pain after he stopped drinking 
"at about 1989."  The examiner made a detailed report on 
his physical examination findings.  The diagnoses were:  
history of somatoform pain disorder of unknown etiology; 
possible fibromyalgia, unknown etiology, mild to moderate; 
history of alcohol dependence and abuse, currently sober 
allegedly for the last five years; and, tobacco dependence 
and abuse.

The Veteran was afforded a VA psychiatric examination in May 
1995.  The examiner noted that she had reviewed the claims 
folder and clinical file.  She also noted that the Veteran 
said he suffered from leg cramps and burning sensation in his 
feet in service.  The Veteran also related that he had 
problems with alcohol in service and that he quit drinking in 
1989.  The diagnoses were somatoform pain disorder and 
history of alcohol abuse/dependence.  The examiner did not 
relate any current diagnosis to any incident of service.  The 
Veteran was also scheduled for a VA orthopedic examination in 
May 1995.  However, the Veteran was upset over being 
scheduled for an orthopedic examination as he felt that he 
did not have an orthopedic problem.  The examination was not 
accomplished.

The Veteran was afforded for another VA orthopedic 
examination in August 1995, which he attended.  The examiner 
noted the Veteran's history of burning pain in the feet and 
calves in service.  The pain had persisted and involved more 
of his body.  The Veteran's description of symptoms was noted 
to be vague and did not seem to correspond to any particular 
orthopedic conditions.  The examiner noted the Veteran's many 
evaluations and work-ups as well as the several different 
diagnostic studies that were of record.  Orthopedic 
examination found no significant orthopedic abnormalities.  
The examiner noted that extensive evaluations had found no 
organic basis for his complaints and agreed that the 
diagnosis of somatoform pain disorder was appropriate.

The Veteran testified at a hearing at the RO in December 
1995.  He felt that his current medical problems were 
identical to the problems he had in service.  He added that 
his whole body was now affected.  He testified that his pain 
became worse after he quit drinking in 1987.  The Veteran 
said that he was told he would have to live with his pain 
when he was in service.  He was able to work immediately 
after service as his employer provided for a number of breaks 
during a work shift.  He stated that his pain had been the 
same for all of the years.

The Veteran testified before a member of the Board at the RO 
in August 1996.  He related that his condition had begun in 
late 1969 or early 1970.  He was given limited duties in boot 
camp because of the problem he was having with his feet.  He 
related that he also had problems with the four-hour 
quarterdeck watches aboard ship.  He indicated that there 
were no records of treatment during the last three years of 
his service since there was very little that could be done 
for his pain disorder.  He added that he had used alcohol to 
medicate himself for pain after service and that he quit 
drinking in 1988 or 1989.

In November 1998, pursuant to the Court order, the Board 
referred the Veteran's records to another IME for an opinion 
as to whether there was any relationship between the 
Veteran's symptoms in service and his present diagnosis and 
whether there was any relationship between any post service 
symptoms and his present diagnosis.

In a January 1999 letter, James R. Hillard, M.D., Professor 
and Chairman, Department of Psychiatry at the University of 
Cincinnati, provided the requested opinion.  Dr. Hillard 
noted that he had reviewed all three volumes of the Veteran's 
claims folder (to include the Veteran's testimony at the 
hearings).  He noted the Veteran's complaints during service 
and also noted that after his discharge he had been gainfully 
employed until 1989.  He noted that during that period the 
Veteran had been seen by a number of physicians for a variety 
of complaints, some of which did not appear to have an 
obvious medical basis.  He noted that in May 1990 a diagnosis 
of somatoform pain disorder had been made.  He also noted 
that according to the Veteran he was unable to work at the 
current time due to pain that was worse with exertion.

Dr. Hillard believed the Veteran's appropriate diagnosis, per 
DSM-IV, was pain disorder associated with psychological 
factors.  He stated that that diagnosis corresponded to what 
in 1990 was called somatoform pain disorder.  He believed the 
Veteran met all of the diagnostic criteria for pain disorder 
associated with psychological factors.  He related that at 
the time the Veteran was seen during service he apparently 
also had pain that probably met those criteria in that the 
pain did cause "clinically significant distress impairment" 
and the Veteran was relieved of drilling and of certain other 
duties.  He indicated that it was quite possible, given the 
documentation by two separate physicians, that the symptoms 
had predated his military service.

Dr. Hillard further indicated that the remaining question was 
whether or not the Veteran had the same disorder continuously 
during the interim but before the disorder finally became 
disabling in 1989.  Dr. Hillard then noted portions of the 
Veteran's testimony at the April 1990 hearing on appeal 
reflecting that after service his pain had been alleviated by 
drinking.  His interpretation of the Veteran's testimony was 
that the Veteran did not have a pain syndrome continuously 
between the time that he had it during service and the 
current time.  The general opinion of psychiatrists at the 
present time, with which he concurred, was that alcohol did 
not make pain syndromes go away although it might temporarily 
decrease anxiety.  He concluded that the Veteran did in fact 
suffer a psychologically-induced pain syndrome during his 
military service and that he episodically had psychologically 
related somatic symptoms between the time of his discharge 
from service and the current time.  He did not, however, 
believe that the present pain disorder associated with 
psychological factors was an uninterrupted continuation of 
the pain disorder with psychological factors that the Veteran 
had in service.  He believed a reasonable analogy, in terms 
of physical symptoms, was that it was though the Veteran had 
pneumonia during service, was cured of it, and later 
developed pneumonia 16 years later.  He indicated that 
although the diagnosis was the same, the current condition 
was not a continuation of the condition that was first 
diagnosed in service.

The Board issued a decision in March 1999 that denied the 
Veteran's claim.  The Veteran appealed that decision.  The 
Court vacated the Board's decision and remanded it for 
specific actions in July 2000.

In January 2001 the Board, pursuant to the most recent Court 
order, referred the Veteran's records for a medical opinion 
through the VHA.  The request for an opinion requested that 
the medical expert address several issues with the ultimate 
question being whether it was at least as likely as not that 
the current pain disorder was a continuation of the condition 
first noted in service.

In May 2001, a psychologist at a VA medical center (VAMC) 
pain clinic responded with an opinion.  The psychologist was 
the director of the pain clinic at the VAMC.  He reported 
that he had reviewed the Veteran's claims folder in its 
entirety to include STRs, private records, VA records, SSA 
records, Veteran's statements and testimony and the other 
medical opinions of record.  The four questions posed were 
answered as follows.

The first question involved whether the January 1999 IME 
opinion was consistent with DSM-IV guidelines and the facts 
in this case.  Specifically, he was asked if the conclusion 
of the IME that the psychologically based pain syndrome in 
service was acute and transitory was consistent with the 
facts presented in the record.  The examiner reviewed the 
various medical evaluations of records, to include the Mayo 
Clinic, University of Iowa reports, Dr. Dale's evaluation, 
and Dr. Rooney's conclusions.  The examiner noted that the 
January 1999 opinion suggested that the Veteran's condition 
met the criteria for a pain disorder while in the military.  
The examiner provided an extensive review of the Veteran's 
STRs to include the several instances of treatment and 
evaluation in 1969 and 1970.  He noted that there were no 
further entries related to complaints of pain during the 
remainder of the Veteran's service or on his discharge 
examination in 1973.  The examiner further noted that the 
Veteran testified that he continued to have pain while in 
service but that his duties allowed him to accommodate it.  
The examiner also noted the Veteran's testimony that the 
Veteran used alcohol up until 1987.

The examiner then discussed the DSM IV rating criteria 
necessary for a diagnosis of a pain disorder.  He also 
stated:

The review of service records clearly 
determines three, and perhaps four, of 
five criteria.  The role of psychological 
factors in the onset, severity, 
exacerbation or maintenance of the pain 
is not clear from the available 
information and limits the degree of 
confidence in this diagnosis.  Given the 
stress associated with adjustment to the 
military and the threat of war zone duty, 
a pain disorder remains a probable 
diagnosis, but is not confirmed with 
confidence in a retrospective manner.

I concur with the opinion presented by 
the IME in January 1999 that the 
veteran's pain problem in the military 
appears to be circumscribed.  Even if a 
psychological pain disorder involving leg 
and foot pain is considered to be present 
in the military, the evidence does not 
indicate that it was maintained in the 
years following the military.  The 
veteran stated in testimony that he 
continued to have pain, but it was not 
reported at the time of discharge from 
the military.  He stated he did not 
disclose it upon rehire at [employer] at 
the advice of a family friend.  However, 
after gaining reemployment, pain is not 
the predominate focus of clinical 
presentations in the years following the 
military.  Conjunctivitis and sinusitis 
are the most frequent presenting 
complaints.  In addition, the criteria 
for a pain disorder associated with 
psychological conditions are not met 
during the period prior to 1989.

Following the military, pain does not 
become the predominate cause of clinical 
presentations until March 1989 when 
diffuse myalgias were associated with the 
onset of a sore throat and ear pain.  In 
April of 1989, Dr. Rooney's report of 
evaluation for "muscular discomfort" 
states that the veteran was in a "normal 
state of health until March 1989."  In 
May of 1989, Dr. Adelman's report on an 
evaluation for "muscle pain" states 
that the patient "relates the onset of 
his difficulties nearly eight weeks ago 
when he first developed ear pain and a 
sore throat.  Associated with that were 
general myalgias."  The report by Dr. 
Krueger of the Mayo Clinic in November of 
1989 mentions two distinct pain events - 
one in the Navy and the current "diffuse 
body pain of a nonspecific nature."  
Therefore the pain events in the military 
appear to be distinct from the later pain 
presentation.

VHA medical opinion dated in May 2001, pages 4-5.  (emphasis 
added).

Second, it was noted that the Veteran's private records 
reported "somatic dysfunction" in the form of 
musculoskeletal and abdominal pain in 1979, 1981, and 1984.  
He noted that complaints of sinusitis, throat and ear 
inflammation accompanied those complaints.  Work-related back 
strain was also noted.  These events of somatic distress 
appeared to resolve and other medical problems become the 
focus of treatment.  The conclusion was that they were 
episodic and not related to the Veteran's complaint of pain 
in the military.  It was noted that reports of episodic 
somatic distress, to include pain symptoms, were common in 
clinical settings and did not indicate an ongoing pain 
disorder.  The Veteran's report that he was using alcohol 
heavily during this period was noted, as was the fact that it 
was not mentioned in his records.  The relationship between 
the Veteran's substance abuse and his somatic distress was 
not clear.  However, alcohol abuse has somatic effects and 
could both reduce episodic experiences of distress and cause 
somatic distress.  He concurred with the January 1999 IME 
opinion that alcohol use would not make a pain syndrome go 
away.  He concluded that alcohol dependence appeared to be 
the likely psychiatric diagnosis prior to 1988.

Third, it was noted that DSM-IV classified pain disorders as 
acute or chronic based on the duration of the course.  Acute 
disorders were of less than six months duration.  Chronic 
disorders were of more than six months duration.  Chronic in 
this regard meant the course prior to diagnosis and did not 
indicate the future course for the problem.  He said that 
DSM-IV guidelines allowed for a pain disorder to be acute or 
chronic and to be unrelated to a later acute or chronic pain 
disorder.

Finally, it was noted that a diagnosis of a pain disorder 
associated with psychological factors was not made while the 
Veteran was on active duty.  No diagnosis was made.  Even if 
the pain disorder had been diagnosed in service, the record 
did not show evidence of an ongoing, uninterrupted pain 
disorder.  The final opinion was that the current condition 
did not appear likely to be a continuation of the pain 
problem observed in the military.  It was diagnosed as a 
separate condition, though of the same type as that observed 
when the Veteran was on active duty.

The Veteran was provided a copy of the May 2001 VA opinion in 
July 2001.  In response, the Veteran provided a medical 
opinion from Ann Marie Gordon, M.D., M.P.H., an internal 
medicine and occupational health specialist, dated in 
September 2001.  Dr. Gordon said that she had reviewed the 
claims folder and pertinent medical records.  She reported 
the various entries in the STRs that addressed the Veteran's 
complaints of lower leg and foot problems in service.  She 
noted that the Veteran said that he developed an alcohol 
dependence and abuse problem that did not resolve until he 
stopped drinking in 1987.  She reported that the Veteran 
complained of pain in the thoraco-lumbar area in 1979 and was 
diagnosed with somatic dysfunction at the T12 region.  She 
also noted the Veteran's initial complaints of generalized 
myalgia, arthralgia and weakness in 1989.  She further noted 
the differing diagnosis of somatoform pain disorder by Dr. 
Dale as opposed to chronic pain syndrome and dysthymic 
disorder diagnosed by Dr. Northwall.

Dr. Gordon said that there was evidence to suggest that the 
Veteran had multiple evaluations for an ongoing chronic pain 
syndrome during service.  There was also evidence for alcohol 
dependence and abuse during service.  She added that there 
was little objective data to suggest that the Veteran 
received ongoing care for his problems for a period of 16 
years after service.  She said that the Veteran testified in 
April 1990 that he did experience pain but had resorted to 
alcohol use as a treatment.

She concurred with Dr. Dale's opinion that the most likely 
diagnosis was somatoform pain disorder defined as physically 
experienced pain that was not fully explained by a medical 
condition.  She opined that, given the fact that the Veteran 
had chronic pain symptoms as well as alcohol dependence and 
abuse in service, it was as likely as not that they were 
consistent with somatoform pain disorder albeit the 
involvement of different body sites.  She noted that the May 
2001 evaluator had concluded that the evidence did not show a 
continuation of the pain problem after the Veteran's 
discharge.  She said "the literature supports the view that 
somatization syndrome is often regarded as a chronic 
disorder.  However it can show considerable change over time 
and the persistence and onset of this syndrome can be related 
to both level of psychopathology and health beliefs."  She 
then cited to a source for this opinion.

Dr. Gordon also noted that the May 2001 report noted that 
alcohol would not make a pain disorder go away.  She said 
that there was medical data that showed a prevalence of 
alcohol abuse and dependency in chronic pain patients.  She 
also said that there was medical literature to suggest that 
self-medication was a defining characteristic of somatizers.  
She concluded that it was as likely as not that the Veteran 
did experience ongoing pain that might have been suppressed 
by the use of large volumes of alcohol and assisted with 
periods of rest.  It was her opinion that the Veteran should 
be entitled to service connection for somatoform pain 
disorder.  Dr. Gordon included two additional citations for 
authority of her opinion, but did not include any of the 
cited material.

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2009) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

The Veteran has contended that service connection should be 
established for his somatoform pain disorder since he 
suffered from chronic pain during service and has continued 
to suffer from that problem since his separation from 
military service.  It is maintained that the Veteran's 
complaints of pain during his military service represented 
the onset of a chronic disability, which has been diagnosed 
as a somatoform pain disorder.

The Board finds that the evidence of record does not support 
a grant of service connection for somatoform pain disorder.  
The reasons for that finding will be set out below.

The Veteran's STRs do not contain any definitive diagnosis 
regarding his complaints of burning feet and leg pains.  The 
records show evaluations of complaints of burning feet and 
generalized pain in the lower legs during his first six 
months of active duty.  There is no further evidence of a 
continuing problem during service.  The separation physical 
examination is negative for any reference to problems 
involving the feet or lower extremities or generalized 
complaints.

Records from the Veteran's employer for the period from 1974 
to 1981 show treatment for a number of complaints.  Included 
in the records was evidence of treatment for right shoulder 
pain in 1975 due to an injury at work, as well as two back 
injuries in 1978.  The records show that the Veteran sought 
medical attention at work on a number of occasions.  There is 
no indication that the Veteran's seeking of medical care 
affected his employment security so that he avoided seeking 
treatment for complaints of pain during the course of his 
employment for fear of losing his job.  Indeed, several of 
the incidents were tied to work related injuries, which would 
be inconsistent with such a concern.

The treatment records from Dr. Sterbenz cover a period from 
September 1976 to May 1990.  An entry dated in March 1979 
noted a complaint of pain in the lumbar region.  This was 
assessed as a somatic dysfunction in the T12 region.  The 
entry does not mention the Veteran's contemporaneous 
complaint of back pain at work and his subsequent evaluation 
at work, to include a negative x-ray of the lumbosacral and 
thoracic spine.  It appears that the Veteran never mentioned 
this evaluation to Dr. Sterbenz.  An August 1981 entry 
reported that the Veteran had lumbar, thoracic and cervical 
somatic dysfunction.  This assessment was made after the 
Veteran complained of pain and spasms of the spinal column 
after doing heavy lifting at work.  A left shoulder strain 
was treated in September and October 1985, again related to 
work.  Dr. Sterbenz provided a diagnosis of somatic 
dysfunction for complaints of cervical, thoracic and lumbar 
spine pain in December 1988.  It is pertinent to note that 
the records do not reveal that the Veteran had sought 
treatment for any symptoms similar to those experienced in 
service prior to 1989.

Beginning in March 1989 the Veteran was seen for complaints 
of nausea, vomiting, sore throat and abdominal cramping.  The 
Veteran was then evaluated by multiple physicians at several 
institutions to determine the cause of his symptoms.

Dr. Rooney noted that the Veteran was well until 1989 with a 
history of shoulder pain on and off for the past two years.  
Dr. Adelman reported a history of onset approximately eight 
weeks prior to his May 1989 evaluation of the Veteran.  He 
also said that the Veteran had no history of muscle pain and 
described the Veteran as an "active gentleman with no 
problems of weakness."  Dr. Krain noted a history of pain 
for three months in June 1989.  Dr. Krueger, of the Mayo 
Clinic, noted that Veteran's history of leg pain in service.  
He then noted that the current problem began in 1989.  None 
of these specialists related any of the Veteran's current 
symptomatology to service.  Further, only Dr. Krueger noted a 
history of pain in service.  Finally, Dr. Rooney noted that 
the Veteran reported that he was a recovering alcoholic, and 
Dr. Adelman reported that the Veteran said that he imbibed 
alcohol in the past.  However, none of the specialists 
reported that the Veteran had abused alcohol in the past, 
that he quit drinking in 1987-1988, or that he experienced an 
increase in his symptomatology after he quit drinking.  This 
would be a relevant consideration in attempting to determine 
an etiology for the Veteran's various complaints of pain, 
particularly given the extensive nature of the various 
evaluations.

The records of Dr. Sterbenz from July 1989 to May 1990 note 
that the Veteran presented with "some" of his military 
records in July 1989.  Dr. Sterbenz noted that the Veteran's 
condition was concluded to be a psychosomatic illness when he 
was having similar aching [although no such finding was made 
in service].  Dr. Sterbenz did not relate the Veteran's 
current complaints to service at that time.  Dr. Sterbenz did 
not refer to the Veteran's complaints of pain in service in 
any subsequent treatment records, including a clinical entry 
dated the same date as his letter in January 1990.

In regard to the January 1990 letter, Dr. Sterbenz noted the 
lack of a diagnosis for the Veteran's current problem, 
despite the multiple evaluations and tests.  He then said 
"it would seem that there is a direct relationship between 
his previous symptoms which he had in the military and his 
present circumstance."  He did not provide any basis for the 
opinion.

In February 1990, Dr. Sterbenz wrote another letter in 
support of the Veteran's claim for disability benefits, this 
time to a state disability examiner.  He noted the current 
history of the Veteran's problem as well as the extensive 
evaluations and testing provided to the Veteran.  He also 
included the results of his January 10, 1990, office visit.  
Dr. Sterbenz felt that this was a difficult case with mostly 
subjective complaints.  He did not refer the Veteran's 
current complaints to any incident of service and did not 
mention a history of pain in service.  He also noted that the 
Veteran thought that his symptoms could be due to exposure to 
toxic chemicals at work.  Clearly, if the Veteran's current 
symptomatology had been connected to his symptoms in service, 
by Dr. Sterbenz, he would have mentioned it in this letter as 
he provided a thorough restatement of his medical history.

The October 1989 VA examination noted the Veteran's history 
of pain in service.  No history of continued complaints of 
pain was elicited or recorded.  The examiner found the onset 
of problems had occurred in 1989 through his review of the 
various medical reports contained in the claims folder.  The 
Veteran did not relate a history of alcohol use or abuse.  
Based upon the history provided, the examiner concluded that 
the Veteran's muscle pains of the lower legs were of unknown 
etiology.

The letters from the Veteran while he was in service, along 
with the statement from his mother, support his contention of 
pain in service in 1969 and early 1970.  However, even more 
significantly, the absence of subsequent letters supports the 
conclusion that his pain was not ongoing during the remainder 
of his service.  Even if he did not seek treatment because 
past treatment had been unsuccessful, as he claimed at one 
point, he has testified that the pain was present, 
particularly during quarterdeck watches.  It is not plausible 
that he would tell his mother about his aches and pains at 
one period of time and then not tell her about its 
continuation later.

The Veteran's testimony in April 1990 reiterated his 
complaints of leg pains and burning feet in service.  He 
noted that he did not mention any problems at the time he 
began his post-service employment on the advice of a friend.  
(The statement from the friend confirmed that such advice was 
given, but made no reference of any knowledge of an ongoing 
problem experienced by the Veteran after service.)  The main 
aspect of the testimony is that it is the Veteran's first 
reference to his alcohol abuse, both in service and 
afterwards, and the first time he presented the argument that 
it allowed him to deal with his pain after service.

The Board notes that this is the first claim of alcohol abuse 
as a means of dealing with post-service pain raised by the 
Veteran.  However, there is no independent evidence of record 
to substantiate the claim of alcohol abuse.  Of note are the 
SSA evaluations conducted in March, April and June 1990, 
respectively, by several medical doctors and psychologists.  
Drs. Northwall and Tedesco noted the Veteran's past use of 
alcohol without any reference to any relationship between the 
Veteran's history of alcohol use and any impact on his 
current diagnosis.  At no time was the Veteran's abuse of 
alcohol mentioned as a problem or related to any current 
diagnosis in the treatment records of Dr. Sterbenz.  The 
Veteran told Dr. Adelman that he had imbibed in the past, and 
Dr. Rooney noted that the Veteran claimed he was a recovering 
alcoholic.  Dr. Dale also reported the Veteran's claim of 
being a recovering alcoholic.

The May 1990 VA examiner noted the Veteran's history of 
alcohol abuse.  He provided a diagnosis of somatoform pain 
disorder and alcohol dependence, in remission.  The examiner 
did not offer an opinion linking the pain disorder to service 
and did not comment on any possible relationship between the 
Veteran's prior alcohol use as a means of limiting the 
Veteran's symptomatology.

The VA treatment records reflect psychologic evaluation and 
ongoing psychotherapy.  Alcohol abuse was noted on an initial 
evaluation in June 1990.  There was no further discussion of 
alcohol and no reference to its use as a means of self- 
medication.  Further, there was no reference of the Veteran's 
current complaints to any incident of service.

The January 1995 IME opinion from Dr. Reeves said that the 
complaints of foot and leg pain in 1969 and 1970 were not 
likely related to the Veteran's current somatoform pain 
disorder.

The various SSA records associated with the claims folder do 
not contain evidence supportive of the Veteran's contentions 
that his current problems are related to pain he experienced 
in service or that he abused alcohol after service to self-
medicate.  The reports from the various examiners were 
discussed previously.

The May 1995 VA examination reports did not relate the 
Veteran's somatoform pain disorder to any incident of 
service.  Both examiners noted the Veteran's assertion that 
he claimed a history of drinking and that he stopped drinking 
in 1989.  Neither examiner opined about the Veteran's use of 
alcohol to self-medicate.

The August 1995 VA orthopedic examiner concurred in the 
diagnosis of somatoform pain disorder.  He did not relate the 
diagnosis to the symptomatology experienced in service.

In November 1995 the Veteran testified that he felt that his 
current medical problems were identical to the problems he 
had in service.  He also said that the pain had been the same 
for all the years after service.

In his testimony in August 1996 the Veteran said that there 
was no record of treatment for his last three years of 
service because he was told that there was very little to be 
done for his pain.

Dr. Hillard, a professor and Chairman, of the Department of 
Psychiatry at the University of Cincinnati, said in January 
1999 that the Veteran's proper diagnosis was pain disorder 
associated with psychological factors.  He made this finding 
after a review of the claims folder to include the treatment 
records and testimony of the Veteran.  He also stated that he 
did not believe that alcohol made the Veteran's pain syndrome 
go away, in keeping with the general opinion of psychiatrists 
at the time.  

In short, Dr. Hillard did not believe that the Veteran's 
current condition was a continuation of the condition that 
first presented in service nor did he believe that alcohol 
masked the Veteran's symptoms during the 1973 to 1989 time 
period.

The May 2001 VHA expert opinion from the director of a pain 
clinic at a VA medical center, concluded that the Veteran's 
current diagnosis of pain disorder was distinct from the pain 
events experienced in service.  That opinion further stated 
that the Veteran's early complaints that were diagnosed as 
somatic dysfunction in 1979, 1981 and 1984 were episodic and 
not related to his complaints of pain in service.  He 
concurred with Dr. Hillard's opinion that alcohol use would 
not make a pain syndrome go away.  In summary, he noted that 
no diagnosis was made in service, and even if one was made 
the evidence did not show an ongoing uninterrupted pain 
disorder.  He opined that the current condition did not 
appear likely to be a continuation of the pain problem 
observed in service.  The Veteran's current problem was 
diagnosed as a separate condition, though of the same type as 
that observed when he was in service.

Dr. Gordon acknowledged that there was little objective data 
to support that the Veteran received ongoing care for his 
complaints for a period of 16 years after service.  She 
pointed to no other evidence of record that even vaguely made 
a connection between the Veteran's current symptoms/diagnosis 
and his complaints in service.

Dr. Gordon was able to relate the Veteran's current 
symptoms/diagnosis to service by accepting his claim of years 
of alcohol abuse.  She cited to several articles of medical 
literature to support her general opinion.  She did not 
identify any objective evidence to show that the Veteran 
actually did abuse alcohol or that he abused alcohol because 
of his somatoform pain disorder.

She notes that [the medical] literature supports the view 
that somatization syndrome is often regarded as a chronic 
disorder.  She also said such a condition could show 
considerable change over time and that the persistence and 
onset of this syndrome could be related to both level of 
psychopathology and health beliefs.  An assessment of the 
Veteran's history and current symptomatology and a discussion 
of how the medical literature supports any conclusion that 
his current diagnosis is related to service is missing from 
Dr. Gordon's citation.

In regard to the Veteran's alcohol use, she noted that 
medical data showed a prevalence of alcohol abuse and 
dependency in chronic pain patients.  She said that there was 
medical literature that supports the concept that self-
medication is a defining characteristic of somatizers.  She 
opined, with a bare conclusion, that it was as likely as not 
that the Veteran was experiencing ongoing pain that may have 
been repressed by the use of large volumes of alcohol and 
assisted with periods of rest.  She points to no objective 
evidence of record to support her finding and conclusion.

The Board notes that while Dr. Gordon made several references 
to the May 2001 VA medical opinion, she failed to address the 
opinion of Dr. Hillard in providing her own opinion.  She did 
not discuss his assertion that psychiatrists, in general, did 
not believe that drinking made pain syndromes go away.  Nor 
did she address his opinion that the Veteran's symptomatology 
in service and his later development of symptoms in 1989 were 
not related.

In evaluating the Veteran's allegation that he used alcohol 
to mask his symptoms of pain through service and in the years 
after, the Board notes that there is no objective evidence of 
record to document that the Veteran abused alcohol in 
service.  The STRs do not report any abuse of alcohol.

The Board notes that competent lay evidence is evidence 
provided by a person who has personal knowledge of facts or 
circumstances and conveys such matters that can be observed 
and described by a lay person.  See Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  Lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by lay 
persons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  The Board finds that the Veteran's 
allegations as to the extent he claims he used alcohol to 
hide his symptoms of pain through service and thereafter, as 
well has his various claims as to the continuity of his 
symptoms from service to the present, to constitute competent 
lay evidence.  

Competent lay evidence may be sufficient in and of itself for 
the award of benefits.  See Jandreau, 492 F.3d at 1376.  
However, the lay evidence does not stand alone in this 
appeal.  Instead, it is to be measured with all other 
evidence of record.

When viewed in relation to the other evidence of record, the 
Board finds that the Veteran's account of both his alleged 
alcohol use for pain relief prior to seeking treatment prior 
to 1987 and his post-service continuity of symptomatology is 
simply not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-
511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (In the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of 
the veteran.)

The 14 years of medical records from Dr. Sterbenz, from 1976 
to 1990, do not make any mention of alcohol use other than 
the July 1989 admonition against using alcohol while taking 
Flagyl; even after the Veteran was referred for multiple 
evaluations to assess his condition in 1989 and 1990.  
Moreover, Dr. Sterbenz made no reference to alcohol use in 
his January 1990 letter.  It is not unreasonable to expect 
that the use of "large volumes of alcohol," as referred to 
by Dr. Gordon, would be noticed and commented on by Dr. 
Sterbenz over the years.  Moreover, it would be a relevant 
medical item to make known to the several physicians that 
evaluated the Veteran after March 1989.

In that regard, none of the private evaluating physicians 
reported that the Veteran had masked his symptoms for years 
by using alcohol.  Several of the physicians noted that the 
Veteran was a recovering alcoholic by his own history.  Yet, 
in their several extensive evaluations of the Veteran, 
alcohol was not noted as an important factor; either as an 
item of history or relevant to any current diagnosis.  
Moreover, as noted before, the several physicians never 
associated the Veteran's symptoms after 1989 with the 
complaints in service.

The Veteran's mother offered a detailed history of the 
Veteran's post-service employment.  She provided a number of 
details regarding the Veteran's various jobs, including 
working conditions.  However, she never mentioned the Veteran 
using, or abusing alcohol.

The several SSA examiners did note a history of alcohol 
use/abuse, but did not find it to be relevant to their 
evaluations.  The May 1990 VA psychiatric examiner provided a 
diagnosis of alcohol dependence, in remission, based on the 
Veteran's history.

In short, there is no objective evidence of record to 
substantiate the Veteran's allegation that he abused alcohol 
from 1973 to 1989.  More specifically, there is no objective 
evidence of record that he used alcohol to self-medicate his 
alleged continuous symptoms of pain through, and after 
service.

In regard to the Veteran's credibility as to his 
recollections in service and afterwards, the Board notes that 
his STRs contain clear documentation of a scar on the right 
leg.  The scar is noted on the entrance examination, several 
clinical entries and the discharge examination report.  
Further, the Veteran was evaluated for complaints of pain in 
the general area of the scar in January 1970.  As noted 
earlier, the examiner even drew a diagram of the scar in an 
attempt to show its size and location on the Veteran's leg.  
However, the Veteran disputed ever having had an injury prior 
to service or a scar as part of his testimony in April 1990.  
Clearly, the Veteran is mistaken as to this fact.

Finally, even conceding the Veteran's use of alcohol from 
1973 to 1989, the Board is not persuaded that this use masked 
ongoing symptoms of pain from service for all of those years.  
The bases for this finding are the opinions from Dr. Hillard 
and the May 2001 VA examiner.  Both noted that alcohol would 
not make a pain syndrome go away.  Dr. Hillard, a 
psychiatrist, professor of psychiatry and chairman of the 
department of psychiatry at a university, noted that this was 
the general opinion of psychiatrists.  The May 2001 VA 
examiner, a psychologist and director of a pain clinic, 
agreed with Dr. Hillard's opinion.  Moreover, he noted that 
alcohol abuse had somatic effects and can both reduce 
episodic experiences of distress and cause somatic distress.  
The examiner felt that a proper diagnosis for the Veteran's 
post-service years appeared to be alcohol dependence, based 
on the Veteran's history.  Both examiners stated detailed, 
and reasoned opinions, that the Veteran's symptoms in service 
represented a separate problem from his post-service 
symptomatology.  Neither professional felt that alcohol would 
make the Veteran's somatic complaints go away in the years 
after service.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

These two opinions are in contrast to the opinion of Dr. 
Gordon, an internist and occupational health specialist, that 
cited to generalized medical literature and provided a 
favorable opinion for the Veteran without any supporting 
rationale.  She noted the literature that talked about 
possible conditions that some persons might use alcohol to 
self-medicate, concluded that the Veteran used large volumes 
of alcohol, and then stated that his current disorder was 
related to the symptoms first noted in service.  However, at 
no time did she cite to any evidence of record, other than 
the Veteran's assertions that would support her conclusion.  
She relies totally on the medical literature to establish a 
possibility for her conclusion and then provides her opinion.

The Board notes that authority exists for the solicitation of 
outside medical opinions when the complexity of a case 
warrants such assistance in order to arrive at an equitable 
disposition of an appeal.  See 38 U.S.C.A. §§ 5107(a), 7109 
(West 2002); see also Winsett, 11 Vet. App. at 425-26.

The Board also notes that IME opinions were solicited in 1995 
and 1999 under the authority of 38 U.S.C.A. §§ 5107(a), 7109 
and 38 C.F.R. § 20.901(d) (2000).  In January 2001 a VHA 
medical opinion was solicited from the Chief of Staff of a 
VAMC.  The statutory authority to seek the VHA opinion was 
the same as for the IME opinions.  The regulatory authority 
for such a request is found at 38 C.F.R. § 20.901(a) (2009).  
(Board authorized to obtain a medical opinion from the Chief 
Medical Director of the VHA).

The Chief Medical Director has further delegated the 
authority to seek a VHA medical opinion.  See VHA Directive 
10-95-040, dated in April 1995; reissued as VHA Directive 
2000-049, dated in December 2000.  The original VHA directive 
established procedures for the Board to obtain medical 
opinions from VHA medical experts.  In short, the directive 
required that the VHA provide the Board with a listing of 
VAMCs.  The Board would then initiate a request for a VHA 
medical opinion to the Office of the Chief of Staff of an 
individual VAMC that was included on the list.  The original 
directive expired in April 2000.

The directive was reissued in December 2000.  It was noted 
that the original directive was inadvertently allowed to 
lapse in April 2000 but that the procedures were still 
followed in the interim.  The new directive affirmatively 
stated that all actions taken under the original directive, 
after April 17, 2000, were ratified.  Finally, the new 
directive set forth the same procedure for the Board to 
request a VHA medical opinion as before.

In July 2001, VA issued an interim final rule effective July 
23, 2001, that amended the regulation found at 38 C.F.R. 
§ 20.901(a).  See 66 Fed. Reg. 38,158-38,159 (2001).  The 
rule was issued to clarify the regulation regarding the 
Board's authority to obtain medical opinions from health care 
professionals in the VA's Veterans Health Administration.  
The supplementary information accompanying the rule change 
noted that the existing regulation had "always been intended 
to reflect that the Board may obtain medical opinions from 
appropriate health care professionals in VHA."  It was 
further noted that there had been some confusion as to 
whether the existing provision permitted the Board to obtain 
a medical opinion from an individual in VHA other than the 
Under Secretary for Health (formerly titled the Chief Medical 
Director).  66 Fed. Reg. 33,159.

The supplementary information noted that this process had in 
been in place for many years.  The process was memorialized 
in a VHA directive in 1995, as noted above.  A new directive 
having been issued in December 2000 to maintain the rules 
governing the procedures for obtaining a VHA opinion.

The Federal Circuit has discussed the distinction between 
VA's substantive and legislative rulemakings in Paralyzed 
Veterans of America v. West, 138 F.3d. 1434, 1436 (Fed. Cir. 
1998) and National Organization of Veterans Advocates, Inc. 
v. Principi, 260 F. 3d. 1365, 1374-1377 (Fed. Cir. 2001).  
The Federal Circuit has held that "a rule that does no more 
than clarify the interpretation of a statute is necessarily 
interpretive in character, even if that interpretation has 
consequences for the rights of the parties."  Id. at 1376.

The Board notes that the above change in the regulation 
related to an interpretive rule rather than a substantive 
rule.  The Board clarified the wording of the regulation to 
reflect its interpretation of the underlying authority and to 
be in line with the actual practice of soliciting VHA 
opinions.  A practice that has been in place for a number of 
years and has been governed by succeeding VHA directives.  As 
an interpretive rule that merely clarified the procedure to 
obtain a VHA medical opinion, a procedure that was followed 
in this case, the change does not substantively affect the 
Veteran's claim such that an analysis as contemplated by 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), is 
required.

The Board notes that the Veteran's representative has 
objected to the VA medical opinion in that a psychologist 
reviewed the opinion of a medical doctor.  The representative 
said that any medical opinion obtained to clarify a previous 
IME opinion should be rendered by a medical expert with 
training and credentials at least equal to the IME.  However, 
there is no legal authority cited to support this contention 
or to demonstrate why the VA medical opinion is insufficient, 
incomplete or not probative.

The Board notes that Dr. Hillard is a mental health 
professional.  A professor of psychiatry and chairman of the 
department of psychiatry at a university.  The VA medical 
expert is also a mental health professional.  A psychologist 
that specializes in conditions such as the Veteran's -- pain.  
In fact the VA psychologist is the director of a VA pain 
clinic at a VAMC.

The Board letter soliciting the VA medical opinion asked that 
the prospective examiner comment on whether or not the 
January 1999 opinion of the IME was consistent with the DSM-
IV guidelines.  The remaining questions did not refer to the 
prior IME opinion and requested that the prospective examiner 
answer the questions by providing their own opinion.  The May 
2001 VA VHA opinion complied with the request.

In summary, the Board asked a second mental health 
professional to determine if he concurred with the prior 
opinion.  The VA expert clearly stated that he concurred with 
the January 1999 IME opinion.  Thus, there are two mental 
health professionals that have reviewed the record and 
reached similar conclusions as to the proper diagnosis of the 
Veteran's mental health, both in service and after.  As 
mental health professionals their opinions are entitled to 
significant weight in evaluating a claim for a mental health 
disability.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) 
(Mental health professionals are experts and are presumed to 
know the DSM requirements applicable to their practice and to 
have taken them into account in providing a PTSD diagnosis).  
The Board finds no conflict in that a VA psychologist 
provided an opinion after a psychiatrist had previously 
rendered an opinion.  Moreover, the Board finds that there is 
no lack of credibility in the VA medical opinion -- an 
opinion that is detailed in its recitation of the facts and 
its analysis of the Veteran's mental condition.

In contrast, the Veteran has supplied a medical opinion from 
a medical doctor that specializes in internal medicine and 
occupational health issues.  This information is obtained 
from Dr. Gordon's listing with the American Medical 
Association and the Veteran is presumed to know the 
qualifications of his own expert in obtaining an opinion from 
that expert.  The Board acknowledges Dr. Gordon's medical 
training and expertise in medical matters.  However, she is 
not a mental health professional.
Dr. Gordon does not discuss any of the DSM criteria for a 
diagnosis in her opinion.  She reviews the several diagnoses 
of record and reports her concurrence with a diagnosis of 
somatoform pain disorder as made by Dr. Dale in 1990.  She 
then cites to the medical literature to support her 
conclusion that the Veteran used alcohol in service and after 
to self-medicate his symptoms and to conclude that he should 
be granted service connection for a somatoform pain disorder; 
a legal, rather than a medical, conclusion.

The reasoned and detailed opinions from the January 1999 IME 
and the May 2001 VA expert are simply more probative in this 
case, both because of their detail and because of the 
qualifications of the two experts.

The Board has considered the Court's guidance regarding the 
use of medical treatises in Mattern v. West, 12 Vet. App. 
222, 226-29 (1999).  However, the problem in this case is not 
in establishing a well-grounded claim, as that aspect has 
been previously resolved in favor of the Veteran in past 
adjudications as well as by passage of the VCAA.  Rather, the 
problem is the weight and credibility to be afforded the 
opinion of Dr. Gordon based on her citation to medical 
literature.  As the Court said, "Any failure of the 
physicians to provide a basis for their opinions 'goes to the 
weight or credibility of the evidence in the adjudication on 
the merits...'"  Id. at 229.

In reaching this conclusion the Board has weighed all of the 
evidence of record, specifically that of the several medical 
opinions associated with the claims folder.  The Board finds 
the opinions from Dr. Hillard and the May 2001 VA examiner to 
be more persuasive and of greater weight.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions the expert reaches).  The Board's task, when 
there are medical opinions in the record on appeal that 
indicate different conclusions, is to determine the issue by 
weighing and balancing all the evidence of record.  The Board 
must independently assess the quality of the evidence before 
it.  Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. Cir. 1997).  
As the Court has said, "It is the Board that must assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another."  See 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens.

After weighing the above-discussed medical evidence, and for 
the reasons discussed above in detail, the Board finds the 
IME opinions dated in January 1995 and January 1999, together 
with the May 2001 VHA opinion, as opposed to the medical 
opinion supplied by Dr. Gordon in September 2001, to be most 
probative.  It is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the greatest probative weight to the above-cited opinions, as 
opposed to the one proffered by Dr. Gordon.  Even Dr. Gordon, 
and discussed in detail above, acknowledged that there was 
little objective data to support a finding that the Veteran 
received ongoing care for his various complaints for a period 
of 16 years after service (from 1973 to 1989).  As such, the 
more probative medical evidence has not shown that the 
Veteran currently has a somatoform pain disorder that is 
related to his military service.  

In sum, the weight to be accorded the evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity.  It is in this critical respect 
that the opinions against the Veteran's claim and other 
evidence of record outweigh the opinion of Dr. Gordon and the 
January 1990 letter from Dr. Sterbenz so much so that the 
evidence, as a whole, is not approximately balanced for and 
against the claim.  Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Thus, because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (199); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a somatoform pain 
disorder is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


